                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


KEVIN D. LOGGINS, SR.,

       Plaintiff,
                                                               Case No. 18-3016-DDC-KGG
v.

JOSEPH NORWOOD, et al.,

       Defendants.


                                MEMORANDUM AND ORDER

        On February 22, 2020, plaintiff Kevin D. Loggins, Sr. filed a motion for leave to appeal

in forma pauperis (Doc. 67). The court granted his motion (Doc. 69). Defendants Joseph

Norwood, Shannon Meyer, and Dan Schnurr then asked the court to reconsider its Memorandum

and Order, asserting that plaintiff is a three-strikes litigant who is prohibited from proceeding in

forma pauperis under 28 U.S.C. § 1915(g). Doc. 70 at 1. The court agreed with defendants.

Plaintiff is a three-strikes litigant. Doc. 72 at 1. The court thus granted defendants’ Motion for

Reconsideration (Doc. 70) and vacated its Memorandum and Order granting plaintiff’s Motion

for Leave to Appeal in forma pauperis (Doc. 69). Doc. 72. Plaintiff now has filed a Motion for

Reconsideration (Doc. 74).

       Plaintiff’s Motion asks the court to reconsider its Memorandum and Order denying him

permission to proceed with his appeal in forma pauperis. Doc. 74 at 2. Plaintiff asserts that the

three-strikes rule applies only to litigants who previously have proceeded in forma pauperis three

times. Id. Plaintiff asserts that he paid the filing fee in one case that has counted as a strike, and

partially paid the filing fee in another. Id. Consequently, plaintiff asserts, the court should grant

him leave to appeal in forma pauperis. Id.
           The court is unpersuaded. “Section 1915(g) precludes in forma pauperis status for

indigent inmates seeking to proceed in a civil action if, on three prior occasions, the litigant has

had a case dismissed as frivolous, malicious, or for failure to state a claim on which relief may be

granted.” White v. Colorado, 157 F.3d 1226, 1231 (10th Cir. 1998) (citing 28 U.S.C. § 1915(g)).

Section 1915(g) doesn’t distinguish between litigants who have filed their earlier cases in forma

pauperis and those who haven’t. Burghart v. Corr. Corp. of Am., 350 F. App’x 278, 279 (10th

Cir. 2009) (rejecting the same argument plaintiff makes here, because Congress enacted Section

1915(g) to curtail abusive prisoner litigation, and preventing a prisoner who has paid filing fees

in past frivolous lawsuits from proceeding in forma pauperis will serve this interest). And, to the

extent plaintiff challenges the constitutionality of § 1915(g), his argument fails because the Tenth

Circuit already has upheld its constitutionality. Id. (holding that “[t]his circuit has already

upheld the constitutionality of § 1915(g) against due process, equal protection, and access to the

courts challenges”).

           Also, plaintiff seeks 30 days to brief the issue, asserting that the court never considered a

response from plaintiff when it granted defendants’ Motion for Reconsideration (Doc. 70). Doc.

74 at 1–2. D. Kan. Rule 6.1(d)(1) provides that, unless otherwise ordered by the court, responses

to non-dispositive motions are due within 14 days. The court may rule before the expiration of

the 14-day deadline. See Schell v. OXY USA, Inc., No. 07-1258-JTM, 2013 WL 2897042, at *1

(D. Kan. June 13, 2013) (holding that court did not err in granting motion before litigant could

respond, because “Rule 6.1 prefaces the time allowance with the phrase “‘[u]nless the court

orders otherwise . . . .’ In this case, the court clearly ordered otherwise.”) (quoting D. Kan. Rule

6.1(d)).




                                                     2
       The court thus denies plaintiff’s Motion for Reconsideration (Doc. 74). And, consistent

with the court’s March 12, 2020 Order, plaintiff is directed to pay the remainder of his $505

appellate filing fee if he wishes to proceed with his appeal (Doc. 73).

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Motion for

Reconsideration (Doc. 74) is denied.

       IT IS FURTHER ORDERED THAT plaintiff must pay the remainder of his $505

appellate filing fee to the Clerk of U.S. District Court if he wishes to proceed with his appeal,

consistent with the court’s March 12, 2020 Order.

       IT IS SO ORDERED.

       Dated this 30th day of March, 2020, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                 3
